 216.DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew Jersey Esso Employees'AssociationandExxonCompany, U.S.A. Case 22-CB-506425 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 20 November 1984 Administrative LawJudge Howard Edelman issued the attached deci-sion.The Respondent filed exceptions, and theCompany filed a brief in opposition to the Re-spondent's exceptions and in support of the judge'sdecision.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, I findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, New JerseyEsso Employees' Association, Jersey City, NewJersey, its officers, agents, and representatives, shalltake the action set forth in the Order.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw fudge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsDECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscase`was tried before me on June 25 and 27 and July 16,1984, in Newark, New Jersey.On March 19, 1984, Exxon Company, U.S.A (the Em-ployer or Company) filed charges against the NewJersey Esso Employees' Association (the Respondent orUnion) alleging a violation of Section 8(b)(3) of the Act.On April 11,1984, a complaint issued alleging that theUnion had refused to meet with, and bargain collectivelywith, the Employer in violation of Section 8(b)(3) of theAct.Briefswere filed by the General Counsel and by theEmployer. Counsel for Respondent made an oral argu-ment at the conclusion of the hearing. On considerationof the entire record, and briefs, Respondent's oral argu-ment, and my observation of the demeanor of the wit-nesses, I make the followingFINDINGS OF FACTThe Employer, a division of Exxon Corporation, is aNew Jersey corporation with facilities in Linden,Pauls-boro, and Bayonne,New Jersey,where it is engaged inthe refining,distribution,and marketing of oil.Respond-ent annually,in the course and conduct of its businessoperations,sells and ships from its New Jersey facilitiesgoods and materials valued in excess of. $50,000 directlyto points located outside the State of New Jersey.Respondent admits, and I find,that the Employer isengaged in commerce within the-meaning of Section 2(6)and (7) of the Act.At all times material I find the Union is and has been alabor organization within the meaning of Section 2(5) ofthe Act.For about the past 40 years the Employer and theUnion have been parties to a series of collective-bargain-ing agreements covering a unit of the Employer's salesagents,motor truck salesmen,delivery truck operators,loader and checker warehousemen,plantmen,watch-men, janitors,seniormechanics,firstclassmechanics,second class mechanics,mechanics helpers, checkers, as-sistant-plant checkers,terminal specialist,plant clerks andclerical assistants-plant telephone operators.The last col-lective-bargaining agreement was effective beginning onApril 1,1982, and expiring on March 31, 1984.The 1982-1984 agreement contained a clause(art. 19)which provided as follows:ThisAgreement will remain in full force andeffect untilmidnight on the 31st -of March, 1984,and is subject to automatic renewal for two-year pe-riods thereafter unless written notice of terminationor desired modification is given by either party tothe other party on or before midnight on the 31st ofJanuary, 1984, or the 31st of January,preceding anysubsequent two-year expiration date. . . .On January 13, 1984,1during an employer-uniongrievancemeeting,Dominick Amato, union secretary,presentedDick Archer,employer operations manager,and Alec Myers, employer labor relations coordinator,with the following letter dated January 7:In accordance with the collective bargainingagreement,the New Jersey Esso Employees' Asso-ciation hereby gives notice that the agreement ex-pires on March 31, 1984.The New Jersey Esso Employees'Associationfurther gives notice that we are prepared to meetwith the Company at a time, place and date mutual-ly agreeable in order to negotiate a new contract.The New Jersey Esso Employees' Associationtable items are as follows:1.Health and safety.2.No retrogression.3Wageincrease.4 Improved benefit plans.5. Improved working conditions.'All dates herein are 1984 unless otherwise specified275 NLRB No. 46 NEW JERSEY ESSO EMPLOYEES ASSN. (EXXON CO)2176. Improved medical and dental plans7. Improved contractlanguage.Amato additionally,handedMyers another letter alsodated January 7 which contained, two grievances.2 Fol-lowing a discussion of the pending grievance,Myers dis-cussed with Amato and the other union representativespresent which included Jim Donachy,president,BillCa-ballero,vice president,and Dick Humiston,treasurer, acompany proposal that the_cost of negotiation sites andrefreshments be shared.No agreement was reached as tothis proposal.It is admittedby theUnion that in 1982 the followingletterwas sent by the Union to the Employer to give theEmployer notice of the Union's intention to terminatethe 1980-1982 agreement:In accordance with'theCollectiveBargainingAgreement the N.J. Esso Employees' Assn. herebygives notice that the agreement expires on -March31, 1982.The N.J. E.E.A. further gives notice that we areprepared to meet with the company at a time anddate mutually agreeable in order to negotiate a newcontract.The N.J. E.E.A.table items are asfollows:1.Substantial wage increases2. Improved BenefitsDuring the last 2 weeks in January and first week inFebruary, Employer Representative Myers spoke withUnion RepresentativesDonachy and Humiston in aseries of telephone conversations and arranged a sched-ule of dates and sites for contract negotiations beginningon March 5.On February 8, Myers and Employer RepresentativeJohn Killian met with the Union's officers at the Shera-tonHotel in Newark,in a customary"pre-bargainingconference."During this meeting the parties generallydiscussed the bargaining environmentfor 1984, the Com-pany's overall financial condition,and the general condi-tion of the oil industry.About February 23, Employer Representative Archerreceived a letter from Howard Goldberger, the Union'sattorney, dated February 23 which set forth:Please be advised that I represent the New JerseyEsso Employees' Association, the Collective Bar-gaining representatives for your employees.The CollectiveBargainingAgreement datedApril 1, 1982 providesin itsArticle XIX that absenta "written notice of termination or desired modifi-cation" by either party on or before January 31,1984, the said agreement will automatically renewfor an additional two year period.Please be advised that it is our position that saidCollectiveBargaining Agreement,by virtue of thefailure of such notice to be served,will renew forthe period of April 1, 1984 through March 31, 1986:2These grievances were entirely unrelated to the issueof thetermina-tion of the present collective-bargaining agreementand to a demand fornegotiations for a new agreement-On February 29, the Employer's attorney, B. F. Fla-herty, by letter advised Union Attorney Goldberger thatthe Union's letter of January 7 operated to terminate theparties' 1984 collective-bargaining agreement and thatthe Employer was prepared to meet with the Union onthe dates agreed on to negotiate a new agreement.By a letter dated March 13, Union Attorney Gold-berger responded to Employer Attorney Flaherty's letteras follows:-As you know, I have been on vaction and, ac-cordingly, could not respond to your letter of Feb-ruary 29, 1984 before today. .It is our contention,as previously stated,that thecurrent labor agreement has been renewed by thefailure of either party to give the necessary noticeof termination.The so-called Amato letter did not provide suchnotification by its terms and this is especially so inview of the fact that the said letter was recalled bythe union-an act in which the company voluntarilyparticipated.Subsequent to the withdrawal (consented to bythe action of the company) there was no attempt bythe company to take any affirmative action towardsthe termination of the agreement.Under the circumstances, we are confident as tothe correctness of our position.However, without prejudice to that position, wewould have no objection to meeting with the com-pany to discuss proposed modifications of our exist-ing agreement.It is understood, of course, that if anagreement cannot be reached on such modificationsthen the contract would remain as it is for theentire renewal period.If this procedure is satisfactory, to the company,please advise and we will arrange to meet.Employer representatives were present at the agreed-upon locations on the agreed-upon dates set aside for ne-gotiations ready to negotiate,but the union representa-tives failed to appearUnion Representative Amato testified that about Janu-ary 20, during a telephone conversation with EmployerRepresentativeMyers concerning the grievances filedwithMyers during-the January 13 meeting describedabove, Myers took the position that the grievances werefiled late and the dates set forth in the grievance letterwere false.Amatowas enraged at Myers' accusation.Amato testified that as a result of his conversationwith Myers he went to Archer's office. He told Archerhe had been accused of falsifying the dates on his griev-ance letter and then told Archer that he wanted "backthe letter of the contract-the reopener," an alleged ref-erence to the Union's January 7 letter terminating thecontract and demanding negotiations.Archer denied that Amato or any union representativeever asked him to return or told him the Union waswithdrawing its January 7 letter terminating the contract.Amato then testified he left Archer's office, stopped atArcher's secretary's office, adjacent to Archer's office,and told Archer's secretary, Jayne Zahorbenski, to 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturn the Union's January 7 letter. Accordingly toAmato she gave him the letter.Zahorbenski, who at the time of the hearing was nolonger employed by the Employer, denied that Amatoever asked her for the January 7 letter, or that she evergave it to him.3Amato then testified that he went to see Union Repre-sentative Humiston at his work place.4 During this visithe told Humiston about his confrontation with Myersand Archer, and his withdrawal of the January 7 letter.At this time he produced the letter and ripped it up. Hu-miston testified Amato told him he had withdrawn theJanuary 7 letter and had it with him. However,Humis-ton did not actually see the letter nor see Amato tear itup.The Union, at notimeprior to Attorney Goldberger'sletter dated February 23, advised the Employer in writ-ing of its intention to withdraw its January 7 letter. Fur-ther,Union President Donachyadmitsthat,at all timesprior to the confrontation between Amato and Archer atwhich time the January 7 letter was allegedly with-drawn, it was the Union's intentionby its January 7letter to terminate the parties' 1984 collective-bargainingagreement and to commencenegotiationsfor a newagreement.Donachy furtheradmitsthat the Union didnot authorize Amato or any other unionrepresentativeto withdraw the January 7 letter.For the reasons set forth below I do not credit the tes-timony of Amato that he withdrew the January 7 letter.There was no logical reason for Amato to withdrawthe notice of termination letter. The dispute with Myersand Archer concerning the dates of the grievance filedon January 13 in no way related to the January 7 termi-nationof agreement letter.I further find the alleged withdrawal inconsistent withthe uncontradicted testimony that, following the date ofthe alleged withdrawal, union representatives negotiatedwith employer representatives and agreed on a scheduleof March negotiation dates and thereafter met with em-ployer representatives on February8 in a "prebargainingconference."Further, I find it unbelievable that Amato, acting with-out priorunionapproval,would attempt to withdrawsuch document, having such significant legal conse-quences.Additionally,Amato's testimony that he notifiedArcher of the Union's withdrawal of the January 7 letterand his testimony that he obtained physical possession ofthe letter was contradicted by the testimony of Archerand Zahorbenski whom I found to be credible witnesses.In this connection, Zahorbenski was no longer employedby the Employer at the time of the hearing.Finally, if Amato had withdrawn the January 7 letterand the Union had subsequently ratified his previouslyunauthorized action,it isinconceivable they would nothave confirmed such withdrawal in writing prior to Jan-uary 31, the last day a notice of termination of with-drawal thereof could have been effective.3Zahorbenski testified that, some time during the first week in Febru-ary,Archer asked her for a copy of the January 7 letter but she wasunable to find it in her file4 The union officials are employed by the EmployerAccordingly, I conclude that the January 7 notice oftermination letter was never withdrawn.Analysis and ConclusionsCounsel for Respondent takes the position that theJanuary 7 letter was not a letter notifying the Employerof the Union's intention to terminate the 1984 collective-bargaining agreement and commence negotiations con-cerning a new agreement, within the meaning of article19 of the present agreement. Respondent further con-tends that, if the January 7 letter were a notice of termi-nation, then such letter was effectively withdrawn andthe agreement renewed.The contents of the January 7 letter clearly and un-equivocally refute Respondent's contention. Thus, theJanuary 7 letter starts off, "In accordance with the col-lective bargaining agreement the New Jersey Esso Em-ployees' Association hereby gives notice that the agree-ment expires on March 31, 1984." I find this language toconstitute a clear and unequivocal notice of termination.The letter then goes on to state that the Union "furthergives notice that we are prepared to meet with the Com-pany . . . in order to negotiate a new contract." Suchlanguage in the most clear and precise terms imaginablegives notice that the Union intends to terminate thepresent contract "in order to negotiate a new contract."Moreover, the 1982 letter set forth above and admittedby the Union to constitute a notice of intention to termi-nate and negotiate a new contract contains the identicallanguage as the January 7 letter in dispute.Additionally,Union President Donachy, contrary tothe Union's contention, admitted during the hearing thatthe purpose of the January 7 letter was to notify the Em-ployer, pursuant to the terms of the agreement, of theUnion's intention to terminate the 1984 agreement andnegotiate a new agreement.Accordingly, I conclude that the Union's January 7letterwas a notice, pursuant to the agreement, of theUnion's intention to terminate the 1984 agreement andnegotiate a new agreement. In view of my credibilityresolution, discussed in the findings of fact section of thisdecision, I further conclude that the January 7 letter wasnotwithdrawn by the Union.5 Therefore, I concludethat by taking the position as set forth in Respondentcounsel's February 23 letter that the 1984 agreement hadrenewed for a 2-year period, and by failing to attend andparticipate in theMarch negotiation sessions agreedupon, Respondent violated Section 8(b)(3) of the Act.Counsel for Respondent contends that the Union iswilling to bargain with the Employer presently withoutprejudice to its position that the contract has been re-newed.This positionwas set forth in Respondent'sMarch 13 letter. However, in view of my finding thatthe agreement has not renewed and the Union's failure tomeet with the Employer on the March dates agreedupon, I conclude that a bargaining order is warranted5 In view of my credibilityresolution I need notconsider whether awithdrawal of a notice of termination, to be effective,must be inwriting NEW JERSEY ESSO EMPLOYEES ASSN (EXXON CO)219CONCLUSIONS OF LAW1.The Employer is an employer within the meaning ofSection 2(2) of the Act and engaged in commerce withinthe meaning Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By insisting after January 31, 1984, that the 1984collective-bargaining agreement had renewed itself andthereafter refusing to bargain with the Employer as toterms and conditions of a new agreement, Respondentengaged in and is engaging in an unfair labor practicewithin the meaning of Section 8(b)(3) of the Act.i4.The aforesaid unfair practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found Respondent has engaged in the unfairlabor practices described above, it will be recommendedthat it cease and desist therefrom, and bargain in goodfaith, upon demand, with the Employer for a new collec-tive-bargaining agreement.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, New Jersey Esso Employees' Asso-ciation, Jersey City, New Jersey, its officers, agents, andrepresentatives, shall1.Cease and desist from(a)Refusing to bargain collectively with Exxon Com-pany, U.S.A. for a new collective-bargaining agreement.(b) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed themin Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a)Upon the request of Exxon Company, U.S A., bar-gain in good faith for a new collective-bargaining agree-ment.6 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses(b)Post at its business office and all meetings hallscopies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the RegionalDirector for Region 22, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(c)Mail to the Regional Director for Region 22 thenumber of copies of the notice requested by the RegionalDirector for posting by Exxon Company, U.S.A., saidemployer being willing, in places where notices to itsemployees are customarily posted. Copies of the notices,to be furnished by the Regional Director after being dulysigned by an authorized representative, shall be forthwithreturned to the Regional Director.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.7 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withExxon, U.S.A. for a new collective-bargaining agree-ment.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of rights guaranteedthem in Section 7 of the Act.WE WILL, on the request of Exxon Company, U.S.A.,bargain in good faith for a new collective-bargainingagreement.NEW JERSEY Esso EMPLOYEES' ASSOCIA-TION